In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Graci, J.), entered April 10, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Any purported negligence on the part of the defendant in leaving debris in the plaintiffs’ yard merely furnished the occasion for the unrelated act which caused injuries to the plaintiff Miguel Alamo, to wit, a ladder slipping out from under him as he was reattaching a clothesline. Such an injury-producing event would not ordinarily be anticipated (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 316). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.